Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 03/17/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 09/17/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 03/17/2022, claims 1-28, 31-34, 36-41, 43, 44, 46 and 47 are pending.  Claims 1-11, 46 and 47 are currently under examination.  Claims 12-28, 31-34, 36-41, 43 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

New Claim Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 46 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The instant claims are drawn to methods of treating melanoma resistant to BRAF comprising administering any pharmaceutic compositions that inhibits lncRNA TCONs_00015940 (SEQ ID No. 7) or inhibits a gene regulated by TCONS, optionally MOB3B, wherein the lncRNA is inhibited by mutation, deletion or inactivation using a CRISPR-Cas effector protein. 
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating a correlation between inhibition of the TCONS lncRNA using any pharmaceutical composition or the CRIPSR-Cas system and treatment for melanoma was nascent at the time of filing.  The prior art is silent with respect to inhibiting the functions of lncRNA in methods of treatment of melanoma as claimed.  Moreover Goyal et al. ("Challenges of CRISPR/Cas9 applications for long non-coding RNA genes." Nucleic acids research 45.3 (2017): e12-e12) describes many challenges involved in using CRISPR-Cas to genetic manipulation of lncRNA. The results of the studies in Goyal et al. suggested that the experimental possibilities to safely and specifically apply CRISPR/Cas9-based lncRNA manipulations were severely limited by the complex genomic organization of lncRNA loc (see page 4). Further Goyal et al. teach Cas9-mediated approaches can have another major limitation: they can affect the neighboring or overlapping genes in loci harboring multiple genes as frequently found in the human genome (see page 11). 
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability that inhibiting the claimed target gene using any composition or even the claimed CRISPR-Cas system, and treating melanoma, one of skill must look to the specification for guidance.
Moreover, “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).
	The working embodiment in the instant application describes generation of a lncRNA knockout cell library and screening in melanoma mammalian cells.  The working embodiment in the instant application does not include experiments demonstrating treatment of melanoma resistant to BRAF using any inhibitor that inhibits the claimed lncRNA or a gene regulated by the claimed lncRNA. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Applicant argues the prior art recognizes the role of lncRNAs in cancer drug resistance (Wang et al. cited on page 13 of response). Applicant further argues the specification demonstrates that activation of EMICERI (also described as claimed TCONS 00015940 at 0849 in the spec) and MOB3B confers BRAF inhibitor resistance and correlated with a gene-expression signature of vemurafenib resistance in melanoma patients. Applicant argues the specification demonstrates several successful methods of inactivating the EMICERI locus including dCasp repression, CRISPR/Cas9 HDR and antisense oligonucleotides.  Applicant argues that a person of ordinary skill in the art would use this knowledge to contact a melanoma cell and kill it, thereby treating the melanoma in a patient.  Applicant additional states that it was well known in the art that CRISPR can be used to treat disease and therefore this is not an unpredictable art.
Applicant’s arguments are not persuasive and do not overcome the instant rejection.  The role of lncRNAs in cancer drug resistance is not disputed and Examiner agrees it is known that CRISPR can be used to treat diseases in the art as stated by Applicant. Simply because the role of lncRNAs in cancer and the use of CRISPR to treat disease is known in the art, this is not enough to enable the claimed method of treating melanoma resistant to a BRAF inhibitor using any inhibitor of a lncRNA locus TCONS SEQ ID No. 170  or inhibiting a gene regulated by said lncRNA.  
While Applicant has described activation of EMICERI and MOB3B conferred drug resistance in melanoma cells and demonstrated antisense and dCAs9 knocked down expression of EMICERI and MOB3B and CRISPR/Cas9 inactivated EMICERI locus, this does not provide an enabling disclosure for the breath of the claimed method.  The method is drawn to using any pharmaceutical composition that inhibits the TCONS 00015940 (SEQ ID No. 170) lncRNA locus or any gene regulated by the lncRNA locus.
Because the state of the prior art does not provide evidence of the degree of predictability that inhibiting the claimed lncRNA or any gene regulated by the lncRNA using any composition and treating melanoma, one of skill must look to the specification for guidance.
As stated previously, the working embodiment in the instant application describes generation of a lncRNA knockout cell library and screening in melanoma mammalian cells and demonstrated antisense and dCAs9 knocked down expression of EMICERI and MOB3B and CRISPR/Cas9 inactivated EMICERI locus.  The working embodiment in the instant application does not include experiments demonstrating treatment of melanoma resistant to BRAF using any inhibitor that inhibits the claimed lncRNA or any gene regulated by the lncRNA TCONS 0001590.
Applicant’s argument that Goyal et al. adds to the evidence that at the time of filing, one skilled in the art would be enabled to make and use the claimed CRISPR/Cas9 to target any gene because the disruption of other neighboring or overlapping genes in loci would be useful in these methods.  This argument is without any factual basis that using CRIPSR/Cas9 in the claimed method would disrupt other neighboring genes and aid in treatment of melanoma.  MPEP 2145 states an argument does not replace evidence wherein evidence is necessary, such as in this case.  Moreover the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). (see MPEP 716.01(c)).
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention. 

Written Description
Claims 1-4 and 11 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant argues the specification successfully demonstrates several pharmaceutical systems for inactivating the EMICERI locus including CRISPR/CAs9 and antisense.
This argument does not overcome the rejection of record. The claims are drawn to inhibitors targeted to TCONS_00015940 SEQ ID No. 170 or a genus of small molecule or antibody inhibitors of MOB3B. The specification does not adequate describe the genus of inhibitors with the claimed function of targeting the claim target lncRNA and treating melanoma in a subject. A review of the specification shows that it provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination. 
The specification does not describe a representative number of species of the genus of conjugates as claimed with the functional characteristics of targeting the claim target lncRNA and treating melanoma in a subject. The disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types of inhibitors comprising antibodies, small molecules and nucleic acids, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of inhibitors as claimed.


Conclusion
No claims allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635